Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 18, 2022

                                     No. 04-22-00628-CR

                          EX PARTE Jose ANTONIO-SANTIAGO

                         From the County Court, Webb County, Texas
                             Trial Court No. 2022CRB000720L1
                         Honorable Leticia Martinez, Judge Presiding


                                        ORDER

        The reporter’s record was due on October 11, 2022. However, the court reporter has filed
a notification of late record requesting an extension of time to file the reporter’s record. The
request is GRANTED. The reporter’s record is due on or before October 28, 2022.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2022.



                                                   _________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court